Citation Nr: 1036458	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-03 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1977.

This matter comes before he Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A videoconference hearing was held in March 2009 before the 
undersigned Veterans Law Judge.  A transcript of the proceeding 
has been associated with the claims file.  

In May 2009, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate review.  


FINDING OF FACT

The Veteran's coronary artery disease is not related to a disease 
or injury in service, the preponderance of the evidence is 
against an etiological relationship (e.g. causation or 
aggravation) with his service-connected lung disability, and a 
cardiovascular-renal disease was not manifest in service or 
within one year of service discharge.  


CONCLUSION OF LAW

The Veteran's coronary artery disease was not incurred in or 
aggravated by service; it is not proximately due to or the result 
of a service-connected disability; and it may not be presumed to 
have to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Prior to initial adjudication, a July 2004 letter was sent to the 
Veteran which satisfied the second and third elements under the 
duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  
The letter did not satisfy the first provision, as it did not 
provide the Veteran with information regarding the degree of 
disability or how the effective date of the disability is 
evaluated.  Dingess, 19 Vet. App. 473.  A May 2007 letter 
thereafter fully satisfied the notice provisions.  Id.  Although 
this letter was not sent prior to initial adjudication, the 
Veteran has not been prejudiced since he was subsequently given 
adequate notice in May 2007, provided ample time to submit 
additional evidence and argument, and the claim was readjudicated 
in the February 2008, June 2008, August 2008, and February 2010 
supplemental statements of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA opinions were obtained in June 2005, April 2008, and October 
2009 in association with the Veteran's heart disability.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr, 21 Vet. App. 
at 312.  The Board finds that the October 2009 VA opinion is 
adequate as it is predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  The VA examiner 
considered all of the pertinent medical evidence of record and 
the Veteran's statements, and provided a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  As such, the Board finds that the opinion is adequate.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran contends that his heart disease is caused or 
aggravated by his service-connected lung disability.  To afford 
the Veteran every possible consideration, the Board will consider 
both direct and secondary service connection.  

Service connection may be established for a disability resulting 
from disease incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a)(2009).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen 
v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id. 

Post-service medical records establish that the Veteran has been 
diagnosed with coronary artery disease.  As such, the first 
element under Allen is satisfied and the Board turns to the issue 
of whether the coronary artery disease was caused or aggravated 
by his service connected lung disability.  

Private medical records dated in September 1979 indicate no 
treatment for hypertension, chest pain, or myocardial infarction.  
An April 1996 chest x-ray shows a normal heart.  However, an 
April 1996 EKG showed abnormal findings and indicated the 
possibility of a myocardial infarction.  In October 2001, the 
Veteran complained of chest pain and was diagnosed with inducible 
ischemia, a small amount of myocardial ischemia, later coronary 
artery disease.  Private treatment records from November 2001 to 
November 2002 showed continued treatment for his coronary artery 
disease and mixed hyperlipidemia.  VA treatment records indicate 
no history of hypertension and provide continued follow-up 
treatment for his heart disease.  These records do not indicate 
the etiology of the Veteran's heart disease nor do they make any 
reference that his lung disorder caused or aggravated it.  

The Veteran was afforded a VA examination in June 2005, and the 
examiner recorded in the report the Veteran's oral medical 
history of having had a coronary artery bypass graft performed at 
Sparks Hospital.  The examiner noted no history of hypertension, 
chest pain, shortness of breath, dyspnea on exertion, or diabetes 
mellitus.  The Veteran was assessed with coronary artery disease 
status post coronary artery bypass graft, stable condition.  The 
examiner opined that the Veteran's current heart disorder is not 
likely due to his lung condition.  However, the examiner did not 
provide a reason or rationale for his conclusion.  As such, the 
examination is given limited probative value.  Bloom  v. West, 12 
Vet. App. 185, 187 (1999).  

The Veteran was afforded an additional VA examination in April 
2008 wherein the severity of his coronary artery disease was 
assessed.  Unfortunately, the examiner did not provide a medical 
opinion as to the etiology of the Veteran's coronary artery 
disease.  

After service connection was granted for the Veteran's lung 
disability, the Board remanded this matter for the Veteran to be 
scheduled for an additional VA examination to determine the 
etiology of the his coronary artery disease.  In an October 2009 
VA examination, the examiner reviewed the claims file, VA medical 
records, private treatment records, and service treatment 
records, indicating the Veteran's history for lung disease and 
heart disease.  The examiner found no abnormal respiratory 
findings.  The Veteran's diaphragm excursion and chest expansion 
were normal.  There was no deformity of chest wall or any 
condition that could be associated with pulmonary restrictive 
disease.  Thereafter, the examiner diagnosed the Veteran with 
coronary artery disease and opined that the etiology of the 
Veteran's heart disability is at least as likely as not a result 
of hyperlipidemia and is less likely as not a result of any lung 
disease and/or in-service event.  The examiner pointed to the 
fact that there is a well established link between elevated 
lipids and coronary artery disease and no established association 
between coronary artery disease and COPD.  The examiner cited to 
medical literature to support this conclusion.  

As discussed above, the Veteran contends that he developed a 
heart disability which was caused or aggravated by his lung 
disability.  During his March 2009 videoconference hearing, the 
Veteran testified that a doctor told him that his lung disability 
caused or aggravated his heart disability.  What a medical 
provider purportedly said regarding a diagnosis is too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, this 
testimony regarding a positive nexus is given limited probative 
value.  

The Board acknowledges the Veteran's other lay statements.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent 
to establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis). 

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, coronary artery disease is not a condition capable of 
lay diagnosis, much less the type of condition that can be 
causally related to military service or another disability 
without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is 
competent and credible to report symptoms he experienced.  
However, he is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of his coronary artery disease. 

While the Board acknowledges the Veteran's statements regarding 
his heart disease, there are no medical records indicating a 
positive connection between his lung disability and heart 
disease.  As such, the Board finds that the objective medical 
evidence of record does not support a finding that his 
hypertension was caused or aggravated by his service-connected 
lung disorder.  See Allen, 8 Vet. App. 374.

To afford the Veteran every possible consideration, the Board 
will also consider direct service connection.  In order to 
establish direct service connection for a disorder, there must be 
(1) competent evidence of the current existence of the disability 
for which service connection is being claimed; (2) competent 
evidence of a disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and (3) competent 
evidence of a nexus or connection between the disease, injury, or 
event in service and the current disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent".  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for hypertension or any heart 
condition.  The Veteran's June 1957 entrance examination shows a 
normal heart with blood pressure at 120/60.  In January 1977, the 
Veteran had a normal electrocardiograph.  During his January 1977 
retirement examination, the Veteran's heart and vascular system 
were also found to be normal.  His blood pressure was 118/70.  It 
should be noted that hypertension means that the diastolic blood 
pressure is predominantly 90 mm or greater and isolated systolic 
blood pressure is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2009).  At no time during service 
did the Veteran's blood pressure meet the requirements for 
hypertension while in service and there were no complaints of 
chest pain or heart problems

The post-service medical records indicate that the Veteran was 
diagnosed with coronary artery disease when he had coronary 
artery bypass graft in December 2000.  Private and VA treatment 
records verify a diagnosis of coronary artery disease.  However, 
these records do not provide the etiology of the Veteran's heart 
disease.  Furthermore, in the October 2009 VA examination report, 
the examiner indicated that the Veteran's coronary artery disease 
was not related to service.  The Veteran was not diagnosed with 
any sort of heart condition until many years after service, which 
weighs against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).   The Board 
finds that service connection must fail on a direct basis.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular-renal disease (including hypertension) 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed, the Veteran was not diagnosed with coronary 
artery disease within one year of separation from service, and so 
the Veteran cannot benefit from this presumption.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim on presumptive, secondary, or 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.  


ORDER

Entitlement to service connection for a heart disability is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


